               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VIVIAN MARTIN,                             CIVIL ACTION

                  Plaintiff,

          v.
                                           NO.   20-5401
THE BOEING COMPANY d/b/a
BOEING,

                  Defendant.


                               O R D E R


     AND NOW, this 24th    day of   May      , 2021, upon

consideration of Defendants’ Motion for Partial Dismissal of

Plaintiff’s Claims pursuant to Rule 12(b)(6) (Doc. No. 12) and

Plaintiff’s Response in Opposition to the Motion (Doc. No. 15),

it is hereby ORDERED that the following of Plaintiff’s claims

and causes of action are DISMISSED WITHOUT PREJUDICE:

  1. Plaintiff’s claims asserted under Title VII and the PHRA

     for “failure-to-promote” to the “HR First-Line Manager”

     position under Counts II and III of the Complaint; and

  2. Plaintiff’s claims asserted under Title VII and the PHRA

     for “failure-to-promote” to the “Global Diversity &

     Inclusion Manager” position under Counts II and III of the

     Complaint.
BY THE COURT:


s/ J. Curtis Joyner

J. CURTIS JOYNER, J.
